           Case 1:19-cv-06984-RA Document 32 Filed 11/10/20 Page 1 of 1

                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 11-10-20

 LENARD SHEYLETH BERNARDEZ
 MELENDEZ,

                                 Plaintiff,
                                                                 19-cv-6984 (RA)
                         v.                                           ORDER
 MOKBAR LLC, et al.

                                 Defendants.

RONNIE ABRAMS, United States District Judge:

         No later than November 24, 2020, Defendants are directed to respond to Plaintiff’s letter

of November 9, 2020, see Dkt. 31, which asserts that Defendants have breached the terms of the

parties’ settlement agreement.

SO ORDERED.
Dated:      November 10, 2020
            New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
